DETAILED ACTION
This office action is responsive to the amendment filed September 17, 2021. By that amendment, claims 1, 4, 7, 13, 15, 17, 19, and 23 were amended; claim 8 was canceled; and claims 60-62 were newly presented. Claims 1-7, 9-23 and 60-62 stand pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment Regarding Agreement Reached in September 8, 2021, Interview
In the interview of September 8, 2021, Examiner agreed that the rejection of record was overcome. Discussion was limited to the rejection of record in view of the fig. 8-11 embodiment of the Montello et al. reference (US 2013/0090688 A1). Upon further review of Montello, in light of the amendments presented on September 17, 2021, examiner now sees that the fig. 4A embodiment of Montello reads on at least amended claim 1. Examiner had not considered this embodiment in light of the amended claims during discussion with applicant’s representative, Alex Nagorniy.
Response to Arguments
It is agreed that the outstanding rejections under 35 USC 112(b) were overcome by the amendment of September 17, 2021. 
It is agreed that the newly presented drawings of September 17, 2021, are acceptable. 
Applicant’s arguments with respect to the rejection of claim(s) 1 have been considered. It is agreed that the rejection of record of at least claim 1 under 35 USC 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-7, 9-13, 17, 18, 61 and 62 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Montello et al. (US 2013/0090688 A1).
Regarding claim 1, Montello teaches a vertebral plating system as at fig. 4A, comprising: 
a plate 32 having an upper surface (out of the page in fig. 4A), a lower surface (into the page in fig. 4A), and a plurality of holes 56 that extend from the upper surface to the lower surface, the plate being configured to extend along at least one lateral mass of each of adjacent vertebral levels [0068] such that two or more of the plurality of holes define a plurality of fixation points at each lateral mass of the adjacent vertebral levels (see fig. 7A); and 

wherein the plurality of holes are arranged in two longitudinal rows such (see marked up figure) that the holes of a first longitudinal row of holes are offset with respect to a second longitudinal row of holes, with the first longitudinal row having a first central axis and the second longitudinal row having a second central axis, 
wherein a central longitudinal axis of the plate passes through at least a portion of each of the plurality of holes, 
wherein the upper surface includes one or more spaces formed between a hole from the first longitudinal row of holes and an adjacent hole from the second longitudinal row of holes (see second marked up fig), the one or more spaces being defined by a portion of the upper surface and lying in a common plane with a plane of the upper surface, the one or more spaces extending between an outermost point of each of the holes across the central longitudinal axis of the plate, and 
wherein the plate is formed of a plurality of segments, each segment including one hole from each of the longitudinal rows of holes. 

    PNG
    media_image1.png
    336
    322
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1256
    324
    media_image2.png
    Greyscale

First marked up fig.
Regarding claims 2 and 4, each hole 56 functions with its screw 34 in a variable-locking manner [0075].
Regarding claim 5, there is no reason that the screws in the Montello device cannot be installed in a bilaterally angled manner. 
Regarding claims 6 and 7, the holes 56 include a plurality of threaded columns separated by non-threaded recesses as best seen at fig. 3, in which “stacks” of threads are shown being separated by non-threaded regions. 
Regarding claim 9, the threads of the holes 56 (examiner presumes this refers to the “thread columns” as mentioned in claim 6?) can be seen being formed adjacent to the spaces to increase strength of the plate (relative to a situation in which the threads were formed away from the claimed spaces). 
Regarding claim 10, the attachment members 34 are demonstrated in fig.7 to be spinal screws. 
Regarding claim 11, the holes 56 are formed perpendicular to the central longitudinal axis of the plate (as best seen in figs. 4A-B – the holes pass directly through the plate) [0074]. 
 Regarding claims 12 and 17, the holes 56 are angled at an angle of approximately 10 to 30 degrees of lateral outward angulation with respect to the plate [0074].
Regarding claim 13, the plate includes a contoured surface forming a node around each of the plurality of holes. The scalloped shape of the plate is considered to be a contoured surface with a node formed around each hole 56. 
Regarding claim 18, discussion of “driving” the screws is found at [0077], etc., as is “prevention of over-driving”. It is considered essentially inherent that such teaching requires use of an insertion tool. Insertion of the screws as at fig. 7A causes implantation of the plate into a patient’s vertebral structures. 
Regarding claims 61 and 62, the spaces separate the threads of the hole from the first longitudinal row of holes and the threads of the second longitudinal row of holes as seen in fig. 4A. As seen most clearly in fig. 3, the threads in both rows are adjacent the spaces along the whole length of the plate. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Montello.  Chan et al. (US 2008/0140130 A1) was expressly incorporated by reference at [0075] of Montello, and is relied upon as a teaching reference.
Regarding claim 3, Montello teaches the limitations of claim 2 but does not specify ranges of angulation of the attachment members within the variable angle locking feature. Montello incorporates Chan, which teaches various cones of angulation up to 30 degrees at [0072]. Chan does not specify the exact claimed range, but makes quite clear that the claimed range would be obvious. 

Regarding claim 14, Montello does not expressly declare the “angle between adjacent holes in each segment”, but appears to demonstrate the claimed angle in fig. 4A (compare angle of 68 and a longitudinal axis through the plate). It would have been obvious to one with ordinary skill in the art at the time of the invention to form this angle in the claimed range in order to form the Montello plate in a design which is most useful for particular patient sizes, shapes, and anatomies, specifically in vertebral structures. 
Regarding claims 15 and 16, the claimed distances are not recited in the art. However, it would have been a matter of forming the Montello plate in a design which is most useful for particular patient sizes, shapes, and anatomies, specifically in vertebral structures to arrive at the claimed sizes. 

Claims 19 and 20 are rejected under 35 USC 103 as being unpatentable over Montello in view of Lowry et al. (US 2009/0076516 A1).
Regarding claims 19 and 20, Montello teaches the limitations of claim 1, but does not teach use of the claimed access tube. 
Lowry teaches a retractor as at fig. 9 whose blades 108 are considered to be in the form of an access tube with a channel therein – providing access to a vertebral 
It would have been obvious to one with ordinary skill in the art at the time of the invention to implant the Montello plate utilizing the Lowry retractor (access tube) in order to provide improved surgical access to the implantation site on the patient’s vertebral bones. 

Claims 21-23 are rejected under 35 USC 103 as being unpatentable over Montello in view of She (US 2018/0185075 A1).
Regarding claims 21 and 23, Montello teaches the limitations of claim 1, but does not teach a mesh material extending from one of the upper or lower surfaces, as claimed. 
The instant application teaches the mesh surfaces being formed of titanium and made by additive manufacturing [00107].
She teaches a bone plate including engagement surfaces 21 in the form of additive manufactured or 3D metal printed titanium. She teaches use of two base plate portions. 
Examiner notes that the limitation “base” in claim 23 is so broad as to permit essentially interpretation the examiner wishes. Applicant may wish to narrow location and structure of the claimed base in order to overcome this interpretation. 
It would have been obvious to one with ordinary skill in the art at the time of the invention to add the mesh material of She to the plate of Montello in various locations to 
Regarding claim 22, She fails to teach the mesh structure being in the claimed rhombal shape. However, the prior art teaches 3D printing techniques, which permit creation of any desired shapes. The claimed rhombal shape fails to have any criticality in the instant disclosure and appears to be merely a matter of design choice. There is no reason that the 3D printed portions of She cannot be formed to include the rhombal shapes. 

Allowable Subject Matter
Claim 60 is objected to for being dependent upon a rejected claim. Claim 60 is considered to contain allowable subject matter. The ratio between the radii of curvature in the nodes and the recesses is opposite that seen in the prior art, and there is no particular rationale the examiner can determine to modify these radii of curvature of the prior art. These radii are noted as being for elimination of excess material in the instant application at [0074]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Bates whose telephone number is (571)270-7034.  The examiner can normally be reached Monday through Friday, 10AM-6PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Tom Sweet, at (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/DAVID W BATES/Primary Examiner, Art Unit 3799